Citation Nr: 0105981	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for an eye disorder, 
or, alternatively, for a disability due to undiagnosed 
illness manifested by red, itchy, watery eyes.

4.  Entitlement to service connection for a gastrointestinal 
disorder, or, alternatively, for a disability due to 
undiagnosed illness manifested by nausea and vomiting.

5.  Entitlement to service connection for migraine headaches, 
or, alternatively, for a disability due to undiagnosed 
illness manifested by headaches, vertigo, imbalance, and 
dizziness.

6.  Entitlement to service connection for tinnitus, or, 
alternatively, for a disability due to undiagnosed illness 
manifested by ringing and roaring in the ears.

7.  Entitlement to service connection for a respiratory 
disorder, or, alternatively, for a disability due to 
undiagnosed illness manifested by a chronic cough and throat 
problems.

8.  Entitlement to service connection for a genitourinary 
disorder, or, alternatively, for a disability due to 
undiagnosed illness manifested by trouble urinating.

9.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by a skin rash.

10.  Entitlement to service connection for a disability due 
to undiagnosed illness manifested by joint and muscle pain.

11.  Entitlement to service connection for a disability due 
to undiagnosed illness manifested by numbness and drooling at 
the corners of the mouth.

12.  Entitlement to service connection for a disability due 
to undiagnosed illness manifested by fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1981 and from January 15, 1991, to March 19, 1991.  He served 
in the Southwest Asian (SWA) theater of operations during the 
Persian Gulf War from January 15, 1991, to March 15, 1991.  
He was awarded the Combat Infantryman Badge.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claims. 

In August 2000, a video-conference hearing was held before 
the undersigned Acting Board member making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  


REMAND

Service connection claims

Additional evidentiary development is needed pursuant to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Potentially relevant 
medical records have not been obtained by the RO.  The 
veteran has provided copies of some of his service medical 
records, but it is unclear whether these records are 
complete.  It further appears that the veteran underwent 
periodic examination at Noble Army Hospital at Fort 
McCLellan, Alabama, following his separation from active 
service.  He stated that he was diagnosed as having 
rheumatoid arthritis at Fort McCLellan in 1991.  Therefore, 
the RO should make arrangements to obtain the veteran's 
complete service medical and his records from the Noble Army 
Hospital at Fort McCLellan, Alabama.

Currently, the veteran's VA treatment records dated from 1991 
to 1994 have been associated with the claims folder.  Any 
more recent VA records could prove relevant to the claims, 
and should be requested on remand.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).  Any pertinent 
private treatment records of the veteran dated since his 
separation from service should also be requested.  Although a 
written statement from M.G. Lett, D.C. is currently 
associated with the claims folder, actual treatment records 
would be more helpful.

Further, VA examinations would be beneficial in assessing the 
diagnosis and/or etiology of the veteran's claimed 
disabilities.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).  The examinations 
should include all necessary and appropriate diagnostic 
tests, and should include full review of the claims folder.  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Increased rating claims

Concerning the claim for an increased rating for hearing 
loss, the veteran was last afforded a VA audiological 
examination in June 1995.  At his hearing before the Board in 
August 2000, he stated that his hearing loss had worsened.  
It is necessary to provide the veteran an appropriate VA 
examination to evaluate the current severity of his service-
connected hearing loss since he has indicated that it has 
worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997).

The veteran was scheduled for two VA examinations to assess 
the severity of his service-connected PTSD, but he failed to 
report.  It is incumbent upon the appellant to submit to a VA 
examination if he is applying for VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, an original claim for 
any benefit other than compensation shall be denied.  38 
C.F.R. § 3.655(b) (2000).  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2000).

Review of the claims folder reveals no documentation that the 
veteran was informed of his scheduled VA examinations.  He 
may not have received notice to report for the VA 
examinations.  Additional notification procedures must be 
undertaken.  He should be given another opportunity to report 
for examination. 

There is also no indication that the veteran was advised of 
the possible adverse consequences under 38 C.F.R. § 3.655 of 
not reporting for the scheduled examination.  It would be 
prejudicial to him if the Board were to apply this regulation 
without his having been notified of its applicability.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
RO should notify the veteran that another examination will be 
scheduled for him, and that his claim will be denied if he 
fails, without good cause, to report for the scheduled 
examination.  

The RO should also assure that the VA Medical Center (VAMC) 
which schedules the examination provide written documentation 
in some form to substantiate that the veteran was notified of 
the examination, the date of the notification, and the 
address to which notification was sent.  Such written 
documentation is to be placed in the claims folder.  After 
the development is undertaken on remand and the claim has 
been readjudicated, if the veteran again fails to report for 
a VA examination, citation to the provisions of 38 C.F.R. 
§ 3.655 should be included in the supplemental statement of 
the case.

The RO must also readjudicate the PTSD claim, giving 
consideration to the fact that the rating criteria for 
evaluating mental disorders have changed during the pendency 
of this claim (effective November 7, 1996).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the amended regulations are not for 
consideration prior to the established effective date.  See 
VAOPGCPREC 3-2000.  Here, the veteran filed his claim for an 
increased rating for PTSD in 1994 prior to the change in the 
rating criteria; however, it does not appear that the RO 
adjudicated with claim with consideration of the old rating 
criteria.

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:

1.  Contact the National Personnel Records 
Center and any other indicated agency and 
request copies of the veteran's complete 
service medical records, to include all 
clinical records.  

2.  Contact the Noble Army Hospital at Fort 
McCLellan, Alabama, and request copies of the 
veteran's complete medical records.  

3.  Request that the veteran provide a 
list of those from whom he has received 
private medical treatment, including M.G. 
Lett, D.C., since his discharge from 
service for all of his claimed 
disabilities.  The veteran should provide 
the complete names, addresses, and 
approximate dates of treatment, and 
signed releases so the RO may request his 
treatment records.  Associate all records 
received with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran and his 
representative so that he may obtain and 
present his treatment records, in keeping 
with his ultimate responsibility to 
present evidence in support of his 
claims.

4.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for his claimed 
disabilities since 1994 (i.e., in 
Birmingham and Tuscaloosa, Alabama, and 
Murfreesboro, Tennessee).  When the 
veteran has provided this information, 
obtain and associate with the claims file 
all VA treatment records referenced by 
the veteran.  If a facility from which 
records are requested does not have any 
records, or the records have been 
transferred to another location, that 
information should be provided to the RO 
so that appropriate follow-up may be 
made.

5.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran an 
appropriate VA examination in order to 
determine the exact nature of any current 
disability manifested by eye problems.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of all 
current disabilities manifested by eye 
problems, including red, itchy, watery eyes.  
The examiner should specifically indicate 
whether or not red, itchy, watery eyes is a 
symptom of a diagnosed disability or is 
attributable to an undiagnosed illness.  All 
necessary tests in order to determine the 
correct diagnosis as determined by the 
examiner are to be done.  If no such disorder 
is found, the examiner should so state. 

If there are any objective indications of 
red, itchy, watery eyes that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by red, itchy, watery eyes.  
Is it as least as likely as not that any 
current disability manifested by red, 
itchy, watery eyes was incurred during 
service and/or is related to an in-
service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

6.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by gastrointestinal problems.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
gastrointestinal problems.  The examiner 
should specifically indicate whether or 
not gastrointestinal problems are 
symptoms of a diagnosed disability, i.e., 
GERD, irritable colon, etc., or are 
attributable to an undiagnosed illness.  
All necessary tests in order to determine 
the correct diagnoses as determined by 
the examiner are to be done.  If no such 
disorders are found, the examiner should 
so state. 

If there are any objective indications of 
gastrointestinal problems that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by gastrointestinal problems.  
Is it as least as likely as not that any 
current disability manifested by 
gastrointestinal problems was incurred 
during service and/or is related to an 
in-service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

7.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by headaches, vertigo, imbalance, and 
dizziness.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
headaches, vertigo, imbalance, and 
dizziness.  The examiner should 
specifically indicate whether or not 
headaches, vertigo, imbalance, and 
dizziness are symptoms of a diagnosed 
disability, i.e., migraine headaches, or 
are attributable to an undiagnosed 
illness.  All necessary tests in order to 
determine the correct diagnosis as 
determined by the examiner are to be 
done.  If no such disorder is found, the 
examiner should so state. 

If there are any objective indications of 
headaches, vertigo, imbalance, and 
dizziness that cannot be attributed to 
any organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by headaches, vertigo, 
imbalance, and dizziness.  Is it as least 
as likely as not that any current 
disability manifested by headaches, 
vertigo, imbalance, and dizziness was 
incurred during service and/or is related 
to an in-service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

8.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by ringing and roaring in the ears.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
ringing and roaring in the ears.  The 
examiner should specifically indicate 
whether or not ringing and roaring in the 
ears are symptoms of a diagnosed 
disability, i.e., tinnitus, or are 
attributable to an undiagnosed illness.  
All necessary tests in order to determine 
the correct diagnosis as determined by 
the examiner are to be done.  If no such 
disorder is found, the examiner should so 
state. 

If there are any objective indications of 
ringing and roaring in the ears that 
cannot be attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by ringing and roaring in the 
ears.  Is it as least as likely as not 
that any current disability manifested by 
ringing and roaring in the ears, i.e., 
tinnitus, if present, was incurred during 
service and/or is related to an in-
service disease or injury, including 
exposure to acoustic trauma from bomb 
blasts?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

9.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by a chronic cough and throat problems.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by a 
chronic cough and throat problems.  The 
examiner should specifically indicate 
whether or not a chronic cough and throat 
problems are symptoms of a diagnosed 
disability, i.e., sinusitis, etc., or are 
attributable to an undiagnosed illness.  
All necessary tests in order to determine 
the correct diagnosis as determined by 
the examiner are to be done.  If no such 
disorder is found, the examiner should so 
state. 

If there are any objective indications of 
a chronic cough and throat problems that 
cannot be attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by chronic cough and throat 
problems.  Is it as least as likely as 
not that any current disability 
manifested by chronic cough and throat 
problems was incurred during service 
and/or is related to an in-service 
disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

10.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by trouble urinating.  The claims folder and 
a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
trouble urinating.  The examiner should 
specifically indicate whether or not 
trouble urinating is a symptom of a 
diagnosed disability or is attributable 
to an undiagnosed illness.  All necessary 
tests in order to determine the correct 
diagnosis as determined by the examiner 
are to be done.  If no such disorder is 
found, the examiner should so state. 

If there are any objective indications of 
trouble urinating that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by trouble urinating.  Is it 
as least as likely as not that any 
current disability manifested by trouble 
urinating was incurred during service 
and/or is related to an in-service 
disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

11.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by a skin rash.  The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by a 
skin rash.  The examiner should 
specifically indicate whether or not a 
skin rash is a symptom of a diagnosed 
disability or is attributable to an 
undiagnosed illness.  All necessary tests 
in order to determine the correct 
diagnosis as determined by the examiner 
are to be done.  If no such disorder is 
found, the examiner should so state. 

If there are any objective indications of 
a skin rash that cannot be attributed to 
any organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by a skin rash.  Is it as 
least as likely as not that any current 
disability manifested by a skin rash was 
incurred during service and/or is related 
to an in-service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

12.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by joint and muscle pain.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
joint and muscle pain.  The examiner 
should specifically indicate whether or 
not joint and muscle pain is a symptom of 
a diagnosed disability, i.e., 
osteoarthritis, rheumatoid arthritis, 
etc., or is attributable to an 
undiagnosed illness.  All necessary tests 
in order to determine the correct 
diagnosis as determined by the examiner 
are to be done.  If no such disorder is 
found, the examiner should so state. 

If there are any objective indications of 
joint and muscle pain that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by joint and muscle pain.  Is 
it as least as likely as not that any 
current disability manifested by joint 
and muscle pain was incurred during 
service and/or is related to an in-
service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

13.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by numbness and drooling at the corners of 
the mouth.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
numbness and drooling at the corners of 
the mouth.  The examiner should 
specifically indicate whether or not 
numbness and drooling at the corners of 
the mouth is a symptom of a diagnosed 
disability or is attributable to an 
undiagnosed illness.  All necessary tests 
in order to determine the correct 
diagnosis as determined by the examiner 
are to be done.  If no such disorder is 
found, the examiner should so state. 

If there are any objective indications of 
numbness and drooling at the corners of 
the mouth that cannot be attributed to 
any organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by numbness and drooling at 
the corners of the mouth.  Is it as least 
as likely as not that any current 
disability manifested by numbness and 
drooling at the corners of the mouth was 
incurred during service and/or is related 
to an in-service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

14.  Afford the veteran an appropriate VA 
examination in order to determine the exact 
nature of any current disability manifested 
by fatigue.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested 
fatigue.  The examiner should 
specifically indicate whether or not 
fatigue is a symptom of a diagnosed 
disability or is attributable to an 
undiagnosed illness.  All necessary tests 
in order to determine the correct 
diagnosis as determined by the examiner 
are to be done.  If no such disorder is 
found, the examiner should so state. 

If there are any objective indications of 
fatigue that cannot be attributed to any 
organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by fatigue.  Is it as least as 
likely as not that any current disability 
manifested by fatigue was incurred during 
service and/or is related to an in-
service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

15.  Schedule the veteran for a VA 
examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and a 
puretone audiometry test.  The examination 
must be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2000).

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

16.  Afford the veteran a VA mental 
disorders examination.  The examiner 
should be provided a copy of this remand 
and the veteran's entire claims folder.  
The examiner is asked to indicate that he 
or she has reviewed this material in its 
entirety.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
service-connected PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned.  If it is not possible to assign 
a GAF score on the basis of the veteran's 
PTSD alone, the examiner is asked to so 
state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

17.  In requesting that the foregoing 
examinations be scheduled, the RO should 
assure that the VAMC has the veteran's 
current address of record.  The VAMC 
making arrangement for the examinations 
must provide the RO sufficient written 
documentation to confirm that notice was 
sent, the date notice was sent, and the 
address to which notice was sent.  Such 
documentation is to be placed in the 
claims folder.

18.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  

19.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Concerning the claims for 
increased ratings for PTSD and hearing 
loss, give due consideration to the effect 
of the revised criteria for evaluating 
mental disorders and diseases of the ear, 
and consider whether the old or new 
criteria are more favorable to the 
veteran.  See VAOPGCPREC 3-2000.

20.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case.  If the veteran has failed to 
report for an examination, citation of 
38 C.F.R. § 3.655 should be included.    

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


